DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 3/17/2022, in which claims 3, 13, 18, 23, 29 and 38 were cancelled, claims 1, 8, 11, 21 and 28 were amended, and claims 67-69 were newly added.  Claims 1, 2, 5, 7-9, 11, 12, 15, 21, 22, 25, 27, 28 and 67-69 are pending.
It is noted that the amendment to the specification filed on 3/17/2022 does not comply with the requirements of 37 CFR 1.121(b)(1)(i), which requires, “An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs.”  The instructions provided in the amendment filed 3/17/2022 refer to paragraph numbers not present in the originally filed disclosure.  Thus, the instructions are ambiguous.  The amendment to the specification has not been entered.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant's elected the species of a protein binding motif to and Cas enzyme of Cas9 with traverse in the reply filed on 10/29/2021.
Claims 1, 2, 5, 7-9, 11, 12, 15, 21, 22, 25, 27, 28 and 67-69 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 62/479,109 and 62/340,265, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims encompass any Cas enzyme or variant thereof.  The disclosures of the provisional applications are limited to Cas9.  Thus, the prior-filed applications do not provide written description or enablement for the full scope of the instant claims.
Claims 1, 2, 5, 7-9, 11, 12, 15, 21, 22, 25, 27, 28 and 67-69 have an effective filing date of 5/22/2017, which is the filing date of PCT/US2017/033835.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 27, 1st paragraph, and the paragraph bridging pages 35-36.

Response to Arguments - Specification
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. The response asserts that the objection has been obviated by amendment.
It is noted that the amendment to the specification filed on 3/17/2022 does not comply with the requirements of 37 CFR 1.121(b)(1)(i), which requires, “An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs.”  The instructions provided in the amendment filed 3/17/2022 refer to paragraph numbers not present in the originally filed disclosure.  Thus, the instructions are ambiguous.  The amendment to the specification has not been entered, and the objection to the specification is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-9, 11, 12, 15, 21, 22, 25, 27, 28 and 67-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 3/17/2022.
Claim 1 recites the limitation "the non-target strand" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the non-target strand” with the phrase “a non-target strand.”
Claims 2, 5, 7-9 and 67 depend from claim 1 and are rejected for the same reason applied to claim 1.
Claim 11 recites the limitation "the non-target strand" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the non-target strand” with the phrase “a non-target strand.”
Claims 12, 15 and 68 depend from claim 11 and are rejected for the same reason applied to claim 11.
Claim 21 recites the limitation "the non-target strand" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the non-target strand” with the phrase “a non-target strand.”
Claims 22, 25, 27, 28 and 69 depend from claim 21 and are rejected for the same reason applied to claim 21.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following are new rejections, necessitated by the addition of new claims 67-69 in the reply filed 3/17/2022.
Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 67 depends from claim 1 and recites, “wherein the first and/or second RNA are encoded by one or more DNA polynucleotides.”  Claim 1 is drawn to a system comprising a first RNA and a second RNA.  The dependent claim replaces the first and/or second RNA with a DNA encoding the RNA.  Thus, the dependent claim fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 68 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 68 depends from claim 11 and recites, “wherein the RNA is encoded by a DNA polynucleotide.”  Claim 11 is drawn to a DNA-targeting RNA.  The dependent claim replaces RNA with a DNA encoding the RNA.  Thus, the dependent claim fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 69 depends from claim 21 and recites, “wherein the first, second and/or third RNA are encoded by one or more DNA polynucleotides.”  Claim 21 is drawn to a system comprising a first RNA, a second RNA, and a third RNA.  The dependent claim replaces the first, second and/or third RNA with a DNA encoding the RNA.  Thus, the dependent claim fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7-9, 11, 12, 15, 21, 22, 25, 27, 28 and 67-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection was made in the Office action mailed 12/22/2021 and has been rewritten to address the amendment to the claims in the reply filed 3/17/2022.
	The claims are drawn to a genus of RNA segments that hybridize with another RNA segment to form a double-strand protein-binding motif that is capable of binding to any Cas enzyme or variant thereof (claims 1, 2, 7-9, 11, 12, 21, 22, 27 and 28, as well as the RNA that may be encoded by claims 67-69), or any Cas9 enzyme, homologs thereof, orthologs thereof, modified versions thereof, or variant thereof (claims 5, 15 and 25).  The claims do not put any limit on the number of insertion, deletion and substitution mutations that may be made to the amino acid sequence of any Cas enzyme, including Cas9, Casl, CaslB, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas10, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, Csxl0, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpfl, homologs thereof, orthologs thereof, or modified versions thereof   The rejected claims thus comprise an enormous genus of RNA structures and corresponding Cas enzyme sequences that are capable of binding to the RNA structures and targeting a sequence in a double-stranded DNA.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification envisions hybridizing a crRNA to a tracrRNA to form a double-stranded protein-binding motif, which is capable of forming a complex with any Cas enzyme or variant thereof (e.g., page 4, 3rd paragraph; paragraph bridging pages 4-5; page 5, 3rd full paragraph; paragraph bridging pages 5-6; paragraph bridging pages 6-7; page 7, 1st full paragraph; page 12, 3rd full paragraph; paragraph bridging pages 12-13; page 13, last paragraph; page 21, 1st and 2nd full paragraphs; paragraph bridging pages 21-22; page 22, 1st full paragraph).  However, the specification does not describe a representative number of species of double-stranded structures capable of forming a complex with a representative number of Cas enzymes, or a representative number of their variants.  The specification does not provide a structure-function correlation for one to envision those double-stranded structures capable of binding to any Cas enzyme,  homolog thereof, ortholog thereof, or mutated variant thereof.  The specification describes single molecule guide RNA comprising a crRNA and tracrRNA capable of forming a hairpin capable of binding to Cas9 protein (e.g., Examples; SEQ ID NOS: 6, 7, 10 and 11).
	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of crRNA and tracrRNA portions of guide RNA capable of hybridizing to form a motif capable of being bound by Cas9.  The results are not necessarily predictive of other double-stranded protein-binding motifs to any variant, homolog, or ortholog of Cas9 or any other Cas enzyme or variant thereof.  Thus, it is impossible for one to extrapolate from the examples described herein those RNA molecules that would necessarily meet the structural/functional characteristics of the rejected claims.
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of double-stranded RNA protein-binding motifs that are capable of binding to any Cas enzyme or variant thereof.  The genus of Cas enzymes is very large and diverse.  The genus spread over many types of Cas systems with different enzymatic activities, which are found in nature in a wide variety of bacteria and archaea (Makarova et al. Nature Reviews. Microbiology, Vol. 13, pages 722-736, September 28, 2015, cited in a prior action; e.g., page 722, left column).  Shmakov et al (Molecular Cell. Vol. 60, pages 385-397, November 5, 2015, cited in a prior action) teach that Cas9 and Cpf1 were the only known Class 2 RNA-guided endonuclease targeting double-stranded DNA (e.g., Abstract).  Shmakov et al teach that C2c1 was a newly discovered Class 2 RNA-guided DNA endonuclease that can be guided to a double-stranded DNA target with a crRNA:tracrRNA duplex or a single-guide RNA (e.g., page 389, right column).  In contrast, a newly discovered protein such as C2c2 targets RNA molecules and not double-stranded target DNA (e.g., page 387).  Many of the Cas protein variants known in the art do not inherently possess the ability to target double-stranded DNA and are involved in other activities, such as crRNA processing or targeting RNA (Shmakov et al. Nature Reviews. Microbiology. Vol. 15, pages 169-182, January 23, 2017, cited in a prior action; e.g., page 170, far left column and left column, and Fig. 1).  Neither the specification nor prior art describe the mutations in the Cas enzymes that are capable of conferring double-stranded DNA targeting function in conjunction with a double-stranded RNA protein binding motif bound by the Cas enzyme.  Deep mutational scanning of Cas enzymes had not been conducted in the prior art.  Spencer et al (Scientific Reports, Vol. 7, Article No. 16836, December 4, 2017, printed as pages 1-14, cited in a prior action).  Thus, the prior art does not provide support for all variants of Cas9.
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 1, 2, 5, 7-9, 11, 12, 15, 21, 22, 25, 27, 28 and 67-69.

Response to Arguments - 35 USC § 112
The rejection of claims 13, 14 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 3/17/2022.
	The rejection of claims 8, 9, 11, 12, 15 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/17/2022.
The rejections of claims 18, 29 and 38 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 3/17/2022.
	The rejection of claims 8 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/17/2022.
The rejection of claims 3, 13, 18, 23, 29 and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in view of Applicant’s cancellation of the claims in the reply filed 3/17/2022.
With respect to the rejection of claims 1, 2, 5, 7-9, 11, 12, 15, 21, 22, 25, 27, 28 and 67-69 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
The response asserts that the CRISPR/Cas system was described in Geurts et al. (Science, 325/433 (2009)), Mashimo et al. PLoS ONE, 5:e8870 (2010)) and Douda et al. (Science, 346:1258096 (2014)).  The response asserts that the claimed Cas enzyme or variant thereof was conventional in the art.
This argument is not found persuasive.  The claims encompass any RNA that forms a double-stranded protein binding motif for any Cas enzyme or variant thereof.  The claims encompass any Cas enzyme or variant thereof with an unlimited number of mutations, where the Cas enzyme or variant thereof must be capable of forming a complex with the claimed RNA.  Geurts et al (2009) and Mashimo (2010) disclose zinc finger nucleases and do not describe any Cas enzymes.  Doudna et al teach Cas9 from Streptococcus pyogenes was known to interact with a tracrRNA:crRNA complex to direct DNA cleavage (e.g., paragraph bridging pages 3/11-4/11).  Doudna et al teach that mutating Asp10 to Ala, and His840 to Ala in SpCas9 results in a catalytically dead Cas9 (e.g., paragraph bridging pages 3/11-4/11).  Doudna et al teach that SpCas9 was known to interact with a single molecule guide RNA (sgRNA) (e.g., paragraph bridging pages 3/11-4/11).  Doudna et al teach that naturally occurring Cas9 orthologs use distinct tracrRNA:crRNA transcripts as guides, defined by the specificity of the dual-RNA structures, and several orthologs of SpCas9 have been successfully applied in genome editing (e.g., page 4/11, paragraph bridging left and middle column).  Doudna does not describe Cas enzymes other than Cas9.  Only two point mutations in SpCas9 are disclosed, and these mutations result in a loss of enzymatic activity.  The cited references do not provide evidence that a representative number of Cas enzymes and variants thereof were known in the art.
The response asserts that it was within the skill of the art to select a functional Cas enzyme, regardless of any mutations therein for the purpose of targeting DNA.  The response cites Kleinstiver et al. (Nature, 523: 481 (2015)) as evidence.
This argument is not found persuasive.  Kleinstiver et al disclose specific Cas9 variants with altered PAM specificity.  The disclosed embodiments combined with the other teachings in the prior art do not provide a representative number of species.  Furthermore, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See MPEP 2163(II)(3)(a), which states the following:
Conversely, describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.")

Thus, a prior art method for identifying Cas enzyme variants that recognize an alternative PAM is not sufficient to describe the claimed genus.  The ability to screen for variants with the claimed function does not allow one to visualize the structure of the Cas enzymes with the claimed function.  Neither a representative number of species nor a structural-functional correlation has been provided, such that one could have envisioned the claimed genus of RNA segments that are capable of forming a complex with the Cas enzyme or variant thereof.
	Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-9, 11, 15, 21, 25, 27, 28 and 67-69 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kennedy et al (US Patent Application Publication No. 2016/0040189 A1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 12/22/2021 and has been rewritten to address the amendment to the claims in the reply filed 3/17/2022.
Regarding claims 1 and 5, Kennedy et al teach a system comprising (1) a guide RNA comprising a first RNA comprising (i) a CRISPR RNA (crRNA) comprising (a) a region that is complementary and capable of hybridization to a pre-selected target site of interest on one strand of a double-stranded DNA, and (b) a tracrRNA that hybridizes to the crRNA to form a double-stranded protein binding motif that is capable of binding a Cas9 nuclease, and (ii) a second RNA that is complementary and capable of hybridization to at last a portion of the first RNA, specifically with a portion of a 20-nt DNA binding of the crRNA; and (2) a Cas9 protein (e.g., paragraphs [0011], [0029]-[0030], [0038]-[0042], [0049], [0056]-[0058] and [0066]-[0070]; Fig. 3A).  Kennedy et al teach that the crRNA hybridizes with the “target nucleic acid strand,” and the other strand is the “non-complementary strand” (non-target strand of the instant claims) (e.g., paragraph [00106]).  Because the blocking sequence is capable of hybridization to the crRNA sequence that hybridizes to the target strand, the blocking sequence itself must be capable of hybridizing to the non-target strand (e.g., paragraphs [0011], [0056]-[0058] and Fig. 3A).
Claim 1 recites, “wherein the target sequence is not immediately flanked by a protospacer adjacent motif (PAM).”  Thus, the system of claim 1 must be capable of targeting a target sequence in a double-stranded DNA, where the target sequence is not immediately flanked by a PAM.  Kennedy et al do not teach that their disclosed system has this property.  However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  In the instant case, the specification discloses that an invader RNA (second RNA of the claim) can have fewer than 12 nucleotides or greater than 100 nucleotides.  Page 16, last sentence.  See also the first paragraph of page 17.  Kennedy et al teach that the second RNA that is complementary and capable of hybridization to at last a portion of the first RNA, specifically with a portion of a 20-nt DNA binding of the crRNA, where the sequence is 5-20 nucleotides long (e.g., paragraph [0042]).  Thus, the structure taught by Kennedy et al is identical to the disclosed and claimed structure of the instant application and must have the same functional properties.  Thus, the teachings of Kennedy et al anticipate instant claims 1 and 5.
Regarding claim 7, Kennedy et al teach the Cas9 nuclease comprises a mutation such as a mutation at position D10 and/or H840 (e.g., paragraph [0021]).
Regarding claims 8 and 9, Kennedy et al teach the protein as discussed above with regard to claim 1.  Further, Kennedy et al teach a nucleic acid encoding Cas9, where the nucleic acid is codon-optimized for expression in mammalian cells (e.g., paragraphs [0070]-[0072]).
Regarding claim 67, Kennedy et al teach DNA encoding the guide RNA (e.g., paragraphs [0075]-[0079]).  
Regarding claims 11 and 15, Kennedy et al teach a system comprising (1) a guide RNA comprising a first RNA comprising (i) a CRISPR RNA (crRNA) comprising (a) a region that is complementary and capable of hybridization to a pre-selected target site of interest on one strand of a double-stranded DNA (first segment of the claims), and (b) a tracrRNA that hybridizes to the crRNA to form a double-stranded protein binding motif that is capable of binding a Cas9 nuclease (second segment of the claims), and (ii) a second RNA that is complementary and capable of hybridization to at last a portion of the first RNA, specifically with a portion of a 20-nt DNA binding of the crRNA (third segment of the claims); and (2) a Cas9 protein, which forms a complex with the guide RNA (e.g., paragraphs [0011], [0029]-[0030], [0038]-[0042], [0049], [0056]-[0058] and [0066]-[0070]; Fig. 3A).  Kennedy et al teach that the crRNA hybridizes with the “target nucleic acid strand,” and the other strand is the “non-complementary strand” (non-target strand of the instant claims) (e.g., paragraph [00106]).  Because the blocking sequence is capable of hybridization to the crRNA sequence that hybridizes to the target strand, the blocking sequence itself must be capable of hybridizing to the non-target strand (e.g., paragraphs [0011], [0056]-[0058] and Fig. 3A).
Claim 11 recites, “wherein the target sequence is not immediately flanked by a protospacer adjacent motif (PAM).”  Thus, the DNA-targeting RNA of claim 11 must be capable of targeting a target sequence in a double-stranded DNA, where the target sequence is not immediately flanked by a PAM.  Kennedy et al do not teach that their DNA-targeting guide RNA has this property.  However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  In the instant case, the specification discloses that an invader RNA (third segment of the claim) can have fewer than 12 nucleotides or greater than 100 nucleotides.  Page 16, last sentence.  See also the first paragraph of page 17.  Kennedy et al teach that the second RNA (third segment of the claim) that is complementary and capable of hybridization to at last a portion of the first RNA, specifically with a portion of a 20-nt DNA binding of the crRNA, where the sequence is 5-20 nucleotides long (e.g., paragraph [0042]).  Thus, the structure taught by Kennedy et al is identical to the disclosed and claimed structure of the instant application and must have the same functional properties.  Thus, the teachings of Kennedy et al anticipate instant claim 11 and 15.
Regarding claim 68, Kennedy et al teach DNA encoding the guide RNA (e.g., paragraphs [0075]-[0079]).  
Regarding claims 21 and 25, Kennedy et al teach a system comprising (1) a guide RNA comprising a first RNA comprising (i) a CRISPR RNA (crRNA) comprising (a) a region that is complementary and capable of hybridization to a pre-selected target site of interest on one strand of a double-stranded DNA (first RNA of the claims), and (b) a tracrRNA that hybridizes to the crRNA to form a double-stranded protein binding motif that is capable of binding a Cas9 nuclease (second RNA of the claims), and (ii) a second RNA that is complementary and capable of hybridization to at last a portion of the first RNA, specifically with a portion of a 20-nt DNA binding of the crRNA (third RNA of the claims); and (2) a Cas9 protein (e.g., paragraphs [0011], [0029]-[0030], [0038]-[0042], [0049], [0056]-[0058] and [0066]-[0070]; Fig. 3A).  Kennedy et al teach that the crRNA hybridizes with the “target nucleic acid strand,” and the other strand is the “non-complementary strand” (non-target strand of the instant claims) (e.g., paragraph [00106]).  Because the blocking sequence is capable of hybridization to the crRNA sequence that hybridizes to the target strand, the blocking sequence itself must be capable of hybridizing to the non-target strand (e.g., paragraphs [0011], [0056]-[0058] and Fig. 3A).
Claim 21 recites, “wherein the target sequence is not immediately flanked by a protospacer adjacent motif (PAM).”  Thus, the system of claim 21 must be capable of targeting a target sequence in a double-stranded DNA, where the target sequence is not immediately flanked by a PAM.  Kennedy et al do not teach that their disclosed system has this property.  However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  In the instant case, the specification discloses that an invader RNA (third RNA of the claim) can have fewer than 12 nucleotides or greater than 100 nucleotides.  Page 16, last sentence.  See also the first paragraph of page 17.  Kennedy et al teach that the second RNA that is complementary and capable of hybridization to at last a portion of the first RNA, specifically with a portion of a 20-nt DNA binding of the crRNA, where the sequence is 5-20 nucleotides long (e.g., paragraph [0042]).  Thus, the structure taught by Kennedy et al is identical to the disclosed and claimed structure of the instant application and must have the same functional properties.  Thus, the teachings of Kennedy et al anticipate instant claims 21 and 25.
Regarding claim 27, Kennedy et al teach the Cas9 nuclease comprises a mutation such as a mutation at position D10 and/or H840 (e.g., paragraph [0021]).
Regarding claim 28, Kennedy et al teach that the Cas9:guide RNA complex cleaves a target DNA sequence (e.g., paragraph [0030]).
Regarding claim 69, Kennedy et al teach DNA encoding the guide RNA (e.g., paragraphs [0075]-[0079]).  

Response to Arguments - 35 USC § 102
The rejection of claims 3, 13, 18, 23, 29 and 38 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kennedy et al is moot in view of Applicant’s cancellation of the claims in the reply filed 3/17/2022.
With respect to the rejection of claims 1, 5, 7-9, 11, 15, 21, 25, 27, 28 and 67-69 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kennedy et al, Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
	The response notes that the present composition claims recite that the target sequence is not immediately flanked by a protospacer adjacent motif (PAM).  The response asserts that PAM independence offers flexibility to modify a large range of DNA targets and also reduces the likelihood of off-target mutations.  The response asserts that Kennedy pertains to a PAM dependent system where a blocking sequence hybridizes to a portion of the guide RNA and thwarts base pairing of the guide RNA with off-target DNA sequences (paragraphs [0011] and [0039]).
	These arguments are not found persuasive.  The claims do not require the target DNA as part of the composition.  The structure of the guide RNA of Kennedy et al is identical to the structure of the claimed guide RNA.  Kennedy et al do not teach that their disclosed system has the property of PAM independence.  However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  In the instant case, the specification discloses that an invader RNA (third RNA of the claim) can have fewer than 12 nucleotides or greater than 100 nucleotides.  Page 16, last sentence.  See also the first paragraph of page 17.  Kennedy et al teach that the second RNA that is complementary and capable of hybridization to at last a portion of the first RNA, specifically with a portion of a 20-nt DNA binding of the crRNA, where the sequence is 5-20 nucleotides long (e.g., paragraph [0042]).  Thus, the structure taught by Kennedy et al is identical to the disclosed and claimed structure of the instant application and must have the same functional properties.  Thus, the teachings of Kennedy et al anticipate the instant claims.  Applicant has not distinguished the claimed structure from the prior art structure.
	Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US Patent Application Publication No. 2016/0040189 A1, cited in a prior action; see the entire reference) in view of Zhang et al (US Patent Application Publication No. 2016/0153005 A1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 12/22/2021 and is reiterated below.
The teachings of Kennedy et al are described above and applied as before.
Kennedy et al do not teach the RNA segment that hybridize to form the Cas9 protein binding motif has about 14 to about 34 nucleotides.
Zhang et al teach that for a Cas9 guide RNA, a range of direct repeat; tracrRNA antirepeat duplex lengths are tolerated by saCas9 (e.g., paragraphs [0188] and [1313]; Fig. 71).  Zhang et al demonstrate that lengths of 14-36 nucleotides are functional (e.g., Fig. 71C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide RNA comprising a segment in the tracrRNA that hybridizes to the crRNA to form a double-stranded region that binds to Cas9 to include the specific length for binding to saCas9 of 14-34 nucleotides as taught by Zhang et al, because both  teach it is within the ordinary skill in the art to use a guide RNA to bind a Cas9 protein.  One would have had the expectation of adjusting the length to retain binding function of the guide RNA to SaCas9.  
One would have been motivated to make such a modification in order to receive the expected benefit of expanding the repertoire of guide RNA molecules as taught by Zhang et al and to use a length know to be functional with SaCas9 protein.  

Response to Arguments - 35 USC § 103
With respect to the rejection of claims 2, 12 and 22 under 35 U.S.C. 103 as being unpatentable over Kennedy et al in view of Zhang et al, Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
The response notes that claim 2 depends from claim 1, claim 12 depends from claim 11, and claim 22 depends from claim 21.  The response asserts that the claims are patentable for the reasons provided with respect to the rejection under 35 U.S.C. 102.
This argument is not found persuasive for the reasons set forth above with regard to the rejection under 35 U.S.C. 102.
Therefore, the rejection is maintained.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. WO 2017/070633 A2 teach Cas9 variants that exhibit activity on target sequences that do not include the canonical PAM sequence at the 3’-end, where the Cas9 variants are not restricted to target sequences that include the canonical PAM sequence at the 3’-end (e.g., paragraphs [0007], [0013], [0038], [0039], [0042], [00120] and [00128]-[00144]).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699